Case 2:20; Gv-00276-JMY Document 1 Filed 01/13/20 Page 1 of 12
UNITED STATES DISTRICT COURT
FOR THE
EASTERN DISTRICT GF PENNSYLVANIA

UNITED STATES OF AMERICA

276 -

 

Plaintiff
CIVIL NO.
VS.

Medrescue Ambulance Ine.

 

Defendant

COMPLAINT

The United States of America, on behalf of its Agency, the Department of the
Treasury, by its specially appointed counsel, Rebecca A. Solarz of KML LAW GROUP,
P.C., represents as follows:

1, This Court has jurisdiction pursuant to 28 U.S.C. 1345.

2. The last-known address of the Defendant, Medrescue Ambulance Inc.
(“Defendant”) is 3021 Franks Rd., Unit C, Huntingdon Valley, PA 19006.

3. That the defendant is indebted to the plaintiff in principal amount of , plus
interest of , for a total of . A true and correct copy of the Certificate of Indebtedness is
attached as Exhibit “A” (“Certificate of Indebtedness”).

4, That the defendant is indebted to the plaintiff in principal amount of
$160,512.87, plus interest of $94,747.93, for a total of $255,260.80. A true and correct
copy of the Certificate of Indebtedness is attached as Exhibit “A” (“Certificate of

Indebtedness”).

 
Case 2:20-cv-00276-JMY Document1 Filed 01/13/20 Page 2 of 12

5. That the defendant is indebted to the plaintiff in principal amount of
$146,392.15, plus interest of $86,453.94, for a total of $232,846.09. A true and correct
copy of the Certificate of Indebtedness is attached as Exhibit “A” (“Certificate of
Indebtedness”).

6. That the defendant ts indebted to the plaintiff in principal amount of
$124,754.06, plus interest of $73,674.53, for a total of $198,428.59, A true and correct
copy of the Certificate of Indebtedness is attached as Exhibit “A” (“Certificate of
Indebtedness”).

7. That the defendant is indebted to the plaintiff in principal amount of
$120,767.09, plus interest of $71,321.27, for a total of $192,088.36. A true and correct
copy of the Certificate of Indebtedness is attached as Exhibit “A” (“Certificate of
Indebtedness”).

8. That the defendant is indebted to the plaintiff in principal amount of
$118,692.67, plus interest of $70,094.05, for a total of $188,786.72. A true and correct
copy of the Certificate of Indebtedness is attached as Exhibit “A” (“Certificate of
Indebtedness”).

9, That the defendant is indebted to the plaintiff in principal amount of
$100,477.82, plus interest of $59,267.72, for a total of $159,745.54. A true and correct
copy of the Certificate of Indebtedness is attached as Exhibit “A” (“Certificate of
Indebtedness”).

10. That the defendant is indebted to the plaintiff in principal amount of

$23,964.92, plus interest of $14,135.44, for a total of $38,100.36. A true and correct

 

 
Case 2:20-cv-00276-JMY Document1 Filed 01/13/20 Page 3 of 12

copy of the Certificate of Indebtedness is attached as Exhibit “A” (“Certificate of
Indebtedness”).

li. That the defendant is indebted to the plaintiff in principal amount of
$23,805.58, plus interest of $13,994.66, for a total of $37,800.24. A true and correct
copy of the Certificate of Indebtedness is attached as Exhibit “A” (“Certificate of
Indebtedness”).

12. That the defendant is indebted to the piaintiff in principal amount of
$20,009.34, plus interest of $11,763.01, for a total of $31,772.35. A true and correct
copy of the Certificate of Indebtedness is attached as Exhibit “A” (“Certificate of
Indebtedness”),

13. That the defendant is indebted to the plaintiff in principal amount of
$19,321.37, plus interest of $11,358.46, for a total of $30,679.83. A true and correct
copy of the Certificate of Indebtedness is attached as Exhibit “A” (“Certificate of
Indebtedness”).

14. That the defendant is indebted to the plaintiff in principal amount of
$11,663.95, plus interest of $6,857.19, for a total of $18,521.14. A true and correct copy
of the Certificate of Indebtedness is attached as Exhibit “A” (“Certificate of
Indebtedness”).

15. That the defendant is indebted to the plaintiff in principal amount of
$11,274.13, plus interest of $6,605.85, for a total of $17,879.98. A true and correct copy
of the Certificate of Indebtedness is attached as Exhibit “A” (“Certificate of

Indebtedness”).

 
Case 2:20-cv-00276-JMY Document1 Filed 01/13/20 Page 4 of 12

16. That the defendant is indebted to the plaintiff in principal amount of
$11,203.88, plus interest of $6,586.71, for a total of 17,790.59. A true and correct copy
of the Certificate of Indebtedness is attached as Exhibit “A” (“Certificate of
Indebtedness”).

17. That the defendant is indebted to the plaintiff in principal amount of
$6,547.35, plus interest of $3,861.68, for a total of $10,409.03. A true and correct copy
of the Certificate of Indebtedness is attached as Exhibit “A” (“Certificate of
Indebtedness”).

18. That the defendant is indebted to the plaintiff in principal amount of
$2,568.38, plus interest of $1,520.12, for a total of $4,088.50. A true and correct copy of
the Certificate of Indebtedness is attached as Exhibit “A” (“Certificate of Indebtedness”).

19. That the defendant is indebted to the plaintiff in principal amount of
$1,044.12, plus interest of $616.49, for a total of $1,660.61. A true and correct copy of
the Certificate of Indebtedness is attached as Exhibit “A” (“Certificate of Indebtedness”).

20. That the defendant is indebted to the plaintiff in principal amount of
$210.35, plus interest of $124.51, for a total of $334.86. A true and correct copy of the
Certificate of Indebtedness is attached as Exhibit “A” (“Certificate of Indebtedness”).

21. | Demand has been made upon Defendant by Piaintiff for the sums due but
the amounts due remain unpaid.

WHEREFORE, the plaintiff demands judgment against Defendant as follows;

(A) In the amount $1,436,193.59.
(B) Plus filing fee allowed pursuant to 28 U.S.C., Section 1914 in the sum

of $150.00.

 

 
Case 2:20-cv-00276-JMY Document1 Filed 01/13/20 Page 5 of 12

(C) Interest from the date of judgment at the legal rate of interest in effect
on the date of judgment until paid in full.
(D) Costs of suit.
Notice is hereby given to Defendant that Plaintiff intends to seek satisfaction of

any judgment rendered in it favor in this action from any debt accruing.

United States of America by and through
its specially appointed counsel

KML Law Group, P.C. -
» Lo
By: \

Rebecca A. Solarz, Esdifire
BNY Independence Center
701 Market Street

Suite 5000

Philadelphia, PA 19106-1532
(215)825-6327
RSolarz@kmilaweroup.com

 

 
Case 2:20-cv-00276-JMY Document1 Filed 01/13/20 Page 6 of 12

UNITED STATES DISTRICT COURT
FOR THE

EASTERN DISTRICT OF PENNSYLVANIA

UNITED STATES OF AMERICA
Plaintiff CIVIL NO.

VS.

Medrescue Ambulance Inc.

Defendants

 

EXHIBITS

“A” CERTIFICATE OF INDEBTEDNESS

 
Case 2:20-cv-00276-JMY Document1 Filed 01/13/20 Page 7 of 12

 

U.S. DEPARTMENT OF THE TREASURY
BUREAU OF THE FISCAL SERVICE
WASHINGTON, DC 20227

ACTING ON BEHALF OF
U.S. HEALTH & HUMAN SERVICES
CERTIFICATE OF INDEBTEDNESS

MEDRESCUE AMBULANCE INC.
3021 FRANKS RD, UNIT C
HUNTINGDON VALLEY, PA 19006

] hereby certify, as part of my duties with the U.S. Department of the Treasury (Treasury), including
referring matters to the U.S. Department of Justice (DOJ) for litigation, | am a custodian of records of
certain files sent by the U.S, Department of Health and Human Services (HHS), Centers for Medicare and
Medicaid Services (CMS) to Treasury for collection actions. As a custodian of records for Treasury, | have
care and custody of records relating to the seventeen (17) debts owed by MEDRESCUE AMBULANCE INC.,
(DEBTOR) to HHS.

The information contained in this Certificate of Indebtedness is based on documents created by an
employee or contractor of HHS based on his/her knowledge at or near the time the events were recorded,
including the review of the delinquency of overpayments, or by an employee or contractor of Treasury
based on his/her knowledge at or near the time the events were recorded, including the review of the
delinquency of overpayments. Treasury’s regular business practice is to receive, store and rely on the
documents provided by HHS, when, debts are referred to Treasury for collection activities, including
litigation.

HHS referred the claims to Treasury's Bureau of the Fiscal Service, Debt Management Services (DMS} for
litigation and collection beginning August 08, 2014. Further, | certify that | am familiar with Treasury’s
record keeping practices, including the receipt of files from HHS.

a Case 1.
On January 22, 2014, HHS determined the DEBTOR delinquent for an overpayment in the amount of
$160,512.87 with an annual Interest rate of 10.25%, for CMS services rendered. HHS sent the DEBTOR

letters advising of the overpayment and requesting payment to no avail.

On November 08, 2019, DMS referred the claim to DO) for litigation and collection in the amount due of
$160,512.87 with daily interest of $45.07 and as of November 12, 2019, the DEBTOR is indebted to the
United States in the amounts stated as follows:

Principal: § 160,512.87
Interest (@10.25%): $ 94,747.93
Total: § 255,260.80

ES — Case #2
On January 23, 2014, HHS determined the DEBTOR delinquent for an overpayment in the amount of
$146,392.15 with an annual interest rate of 10.25%, for CMS services rendered, HHS sent the DEBTOR

letters advising of the overpayment and requesting payment to no avail.

 
Case 2:20-cv-00276-JMY Document1 Filed 01/13/20 Page 8 of 12

 

U.S, DEPARTMENT OF THE TREASURY
BUREAU OF THE FISCALSERVICE
WASHINGTON, DC 20227

ACTINGON BEHALF OF
U.S. HEALTH & HUMAN SERVICES
CERTIFICATE OF INDEBTEDNESS

On November, 2019, DMS referred the claim to DOJ for litigation and collection inthe amount due of
$146,392.15 with daily interest of $41.11 and as of November 13, 2019, the DEBTOR is indebted to the
United States in the amounts stated as follows:

Principal: S 146,392.15
interest (@10.25%}: S 86,453.94
Total: $ 232,846.09

ES — Case #3

On January 21, 2014, HHS determined the DEBTOR delinquent for an overpaymentin the amount of
$124,754.06 withan annual interest rate of 10.25%, for CMS services rendered. HHS sent the DEBTOR
letters advising of the overpaymentand requesting payment to no avail.

On November 8, 2019, DMS referred the claim to DOJ for litigation and collection in the amount due of
$124,754.06 withdaily interest of $35.03 and as of November 13, 2019, the DEBTOR is indebted to the
United States in the amounts stated as follows:

Principal: § 124,754.06
Interest (@10,.25%): S 73,674.53
Total: § 198,428.59

ReneS — Case #4

On January 24, 2014, HHS determined the DEBTOR delinquent for an overpaymentin the amountof —
$120,767.69 with an annual interest rate of 10.25%, for CMS services rendered. HHS sent the DEBTOR
letters advising of the overpayment and requesting payment to no avail.

On November8, 2019, DMS referred the claim to DO! for litigation and collection inthe amount due of
$120,767.09 with daily interest of $33.91 and as of November 13, 2019, the DEBTOR is indebted to the
United States inthe amounts stated as follows:

Principal: $ 120,767.09
Interest (@10.25%}: S 71,321.27
Total: $ 192,088.36

 — Case 45

On January 27, 2014, HHS determined the DEBTOR delinquent foran overpaymentin the amount of
$118,692.67 with an annual interest rate of 10.25%, for CMS services rendered. HHS sent the DEBTOR
letters advising of the overpayment and requesting paymentto no avail.

On November 8, 2019, DMS referred the claim to DO! for litigation and collection in the amount-due of
$118,692.67 with daily interest of $33.33 and as of November 13, 2019, the DEBTOR is indebted to the
United States in the amounts stated as follows:

Principal: S 118,692.67
Interest (@10,25%): $ 70,094.05
Total: $ 188,786.72

 
Case 2:20-cv-00276-JMY Document1 Filed 01/13/20 Page 9 of 12

 

U.S. DEPARTMENT OF THE TREASURY
BUREAU OF THE FISCALSERVICE
WASHINGTON, DC 20227

ACTINGON BEHALF OF
U.S, HEALTH & HUMAN SERVICES
CERTIFICATE OF INDEBTEDNESS

 — Case 116

On January 28, 2014, HHS determined the DEBTOR delinquent foran overpaymentin the amount of
$100,477.82 with an annual interest rate of 10.25%, for CMS services rendered, HHS sent the DEBTOR
letters advising of the overpayment and requesting paymentto no avail.

On November, 2019, DMS referred the claim to DOJ for litigation and collection in the amount due of

$100,477.82 with daily interest of $28,22 and as of November 13, 2019, the DEBTORis indebted to the
United States in the amounts stated as follows:

Principal: 5 100,477.82
interest (@10.25%): 5 59,267.72
Total: $159,745.54

 

On January 30, 2014, HHS determined the DEBTOR delinquent for an overpaymentin the amountof
$23,964.92 with an annual interest rate of 10.25%, for CMS services rendered. HHS sentthe DEBTOR
letters advising of the overpayment and requesting payment to no avail.

 

On November, 2019, DMS referred the claim to DOJ for litigation and collection in the amount due of

$23,964.92 with daily interest of $6.73 and as of November 13, 2019, the DEBTOR is indebted to the
United States in the amounts stated as follows:

Principal: $ 23,964.92
Interest (@10,25%): $ 14,135.44
Total: § 38,100.36

HOSES — Case #8

On January 31, 2014, HHS determined the DEBTOR delinquent for an overpaymentin the amountof
$23,805.58 with an annual interest rate of 10.25%, for CMS services rendered. HHS sentthe DEBTOR
letters advising of the overpaymentand requesting payment to no avail.

On November, 2019, DMS referred the claim to DOJ for litigation and collection in the amount due of

$23,805.58 with daily Interest of $6.69 and as of November 13, 2019, the DEBTOR is indebted to the
United States inthe amounts stated as follows:

Principal: S 23,805.58
interest (@10.25%): S 13,994.66
Total: § 37,800.24

ES — Case #9
On February 4, 2014, HHS determined the DEBTOR delinquent foran overpaymentinthe amountof
$20,009.34 with an annual interest rate of 10.25%, for CMS services rendered. HHS sentthe DEBTOR
letters advising of the overpayment and requesting payment to no avail.

On November, 2019, DMS referred the claim to DO) for litigation and collection in the amount due of

$20,009.34 with daily interest of $5,62 and as of November 13, 2019, the DEBTOR is inde bted tothe
United States in the amounts stated as follows:

 
Case 2:20-cv-00276-JMY Document1 Filed 01/13/20 Page 10 of 12

 

U.S. DEPARTMENT OF THE TREASURY
BUREAU OF THE FISCALSERVICE
WASHINGTON, DC 20227

ACTINGON BEHALF OF
U.S. HEALTH & HUMAN SERVICES

CERTIFICATE OF INDEBTEDNESS

Principal: $ 20,009.34
Interest (@10.25%): S 11,763.01
Total: $ 31,772.35

PE — case #10

On February 3, 2014, HHS determined the DEBTOR delinquent for an overpaymentin the amount of
$19,321.37 with an annual interest rate of 10.25%, for CMS services rendered. HHS sent the DEBTOR
letters advising of the overpayment and requesting payment to no avail.

On November, 2019, DMS referred the claim to DOJ forlitigation and collection in the amount due of
$19,321.37 with daily interest of $5.43 and as of November 13, 2019, the DEBTOR is indebted to the
United States inthe amounts stated as follows:

Principal: $ 19,321.37
Interest (@10,25%): S$ 11,358.46
Total: $ 30,679.83

ES — Case #11.
On February 5, 2014, HHS determined the DEBTOR delinquent for an overpayment in the amount of
$11,663.95 withan annual interest rate of 10.25%, for CMS services rendered. HHS sentthe DEBTOR
letters advising of the overpayment and requesting payment to no avail.

On November8, 2019, DMS referred the claim to DO) for litigation and collection in the amount due of
$11,663.95 with daily interest of $3.27 and as of November 13, 2019, the DEBTOR is indebted to the
United States inthe amounts stated as follows:

Principal: $ 11,663.95
interest (@10.25%): $ 6,857.19
Total: § 18,521.14

NOUNS Case #12

On February 7, 2014, HHS determined the DEBTOR delinquent for an overpayment in the amount of
$11,274.13 with an annual interest rate of 10.25%, for CMS services rendered. HHS sent the DEBTOR
letters advising of the overpayment and requesting payment to no avail.

On November, 2019, DMS referred the claim to DO) for litigation and collection in the amount due of
$11,274.13 with daily interest of $3.17 and as of November 13, 2019, the DEBTOR is indebted to the
United States inthe amounts stated as follows:

Principal: § 11,274.13
Interest (@10,25%): $ 6,605.85
Total: $ 17,879.98

ME Case #13
On February 6, 2014, HHS determined the DEBTOR delinquent for an overpaymentin the amount of

$11,203.88 withan annual interest rate of 10.25%, for CMS services rendered. HHS sent the DEBTOR
letters advising of the overpayment and requesting payment to no avail.

 
Case 2:20-cv-00276-JMY Document 1 Filed 01/13/20 Page 11 of 12

 

U.S. DEPARTMENT OF THE TREASURY
BUREAU OF THE FISCALSERVICE
WASHINGTON, DC 20227

ACTING ON BEHALF OF
U.S. HEALTH & HUMAN SERVICES
CERTIFICATE OF INDEBTEDNESS

On November8, 2019, DMS referred the claim to DO! for litigation and collection in the amount due of
$11,203.88 with daily interest of $3.14 and as of November 13, 2019, the DEBTOR is indebted to the
United States in the amounts stated as follows:

Principal: $ 11,203.88
interest (@10.25%): S 6,586.71
Total: § 17,790.59

EE ~~ Case #14

On January 24, 2014, HHS determined the DEBTOR delinquent for an overpaymentin the amountof
$6,547.35 with an annual interest rate of 10.25%, for CMS services rendered. HHS sent the DEBTOR
letters advising of the overpayment and requesting payment to no avail.

On November 8, 2019, DMS referred the claim to DOJ for litigation and collection in the amountdue of
$6,547.35 with daily interest of $1.84 and as of November 13, 2019, the DEBTORis indebted to the United

States in the amounts stated as follows:

Principal: S 6,547.35
Interest(@10.25%)}: $ 3,861.68
Total: $ 10,409.03

SEES — Case 415

On January 23, 2014, HHS determined the DEBTOR delinquent foran overpaymentin the amount of
$2,568.38 with an annual interest rate of 10.25%, for CMS services rendered, HHS sent the DEBTOR

letters advising of the overpaymentand requesting payment to no avail.

On November8, 2019, DMS referred the claimto DOJ forlitigation and collection inthe amount due of
$2,568.38 with daily interestof $0.72.and as of November 13, 2019, the DEBTORIs indebted to the United

Statesin the amounts stated as follows:

Principal: $ 2,568.38
Interest (@10.25%): §$ 4,520.12
Total: $ 4,088.50

 — Case #16

On January 22, 2014, HHS determined the DEBTOR delinquent foran overpaymentin the amountof
$1,044.12 withan annual interest rate of 10.25%, for CMS services rendered. HHS sentthe DEBTOR

letters advising of the overpayment and requesting payment to no avail.

On November8, 2019, DMS referred the claim to DO) for litigation and collection in the amount due of
$1,044.12 with daily interest of $0.29 and as of November 13, 2019, the DEBTORis indebted to the United

States in the amounts stated as follows:

Principal: 5 1,044.12
Interest (@16,25%): $ 616.49

Total: $ 1,660.61

 

 
Case 2:20-cv-00276-JMY Document1 Filed 01/13/20 Page 12 of 12

 

U.S, DEPARTMENT OF THE TREASURY
BUREAU OF THE FISCALSERVICE
WASHINGTON, DC 20227

ACTING ON BEHALF OF
U.S. HEALTH & HUMAN SERVICES
CERTIFICATE OF INDEBTEDNESS

ee Case: #17
On January 21, 2014, HHS determined the DEBTOR delinquent for an overpaymentin the amount of
$210.35 withan annual interest rate of 10.25%, for CMS services rendered. HHS sent the DEBTOR letters

advising of the overpayment and requesting paymentto no avail.

On November, 2019, DMS referred the claim to DOJ for litigation and collection in the amount due of
$210.35 with daily Interest of $0.06 and as of November 13, 2019, the DEBTOR is indebted to the United
States inthe amounts stated as follows:

Principal: $ 210.35
Interest (@10.25%):  $ 124.54

Total: S 334.86

The balances stated in the case(s) listed above are current as of November 13, 2019, including any
applicable interest, penalties, administrative fees, and DMS & DOJ fees (pursuant to 31 U.S.C. 3717{e) and
3711(g}(6), (7); 31 C.F.R. 285,12(j) and 31 C.F.R, 901.1(f); and 28 U.S.C. 527, note),

Pursuant to 28 U.S.C, § 1746(2), | cartify under penalty of perjury that the foregoing is true and correct to
the best of my knowledge and belief based upon information provided by the HHS and information

contained in Treasury’s records.
1413/2619

x 7k ad if Siddncon —

 

 

 

 

Signe d by Ashleig hN. Edmonds
Ashleigh N. Edmonds

Financial ProgramSpecialist
U.S. Department of the Treasury
Bureau of the FiscalService

 
“IS 44 (Rev. 02/19) my ny

provided by local rules of court, This form, approved by the Judicial Co:

cv-00276-JMY Document 1-1 Filed 01/13/20

CIVIL COVER SHEET

The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as
Pp pk iB P PI

purpose of initiating the civil docket sheet. (SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM)

a 1 of 3.4

 

76

erence of the United States in September 1974, is required for the use of the Clerk of Court for the

 

L (a) PLAINTIFFS

The United States of America

{b) County of Residence of First Listed Plaintiff

(EXCEPT IN U.S. PLAINTIFF CASES)

ce} Attorneys (Firm Name, Address, and Telephone Number}
( KML Law Group, P.C. — Rebecca A. Soldrz, Esquire

701 Market Street, Ste. 5000, Phila., PA 19106
215-627-1322, RSolarz@kmllawgroup.com

Attorneys (if Known)

 

THE TRACT OF LAND INVOLVED.

MeaEEND ANG Sance Inc.

3024 Franks Rd., Unit C
Huntingdon Valley, PA 19006

   

 

BASIS OF JURISDICTION (Place an "X" in Qne Box Only) I. CITIZENSHIP OF PRINCIPAL PARTIES (Place an “X” in One Box for Plaintiff
(For Diversity Cases Only) and One Box for Defendant)
U.S, Government O13 Federal Question — “PTF f DEF PTF DEF
Plaintiff (US. Government Not a Party} Citizen of This State oi, Incorporated or Principal Place f4 4
of Business In This State

M2 U.S. Government G4 Diversity Citizen of Another State O2 © 2 freomorated and Principal Place qgq5 as

Defendant (indicate Citizenship of Parties in Itent HI) of Business In Another State
Citizen or Subject of a 43 © 3. Foreign Nation of 6

Foreign Country

 

 

Iv. NATURE OF SULT @ (Place on an‘

‘X™ in One Hox Only)

 

  

 

 

   
   
  
 

 

 

 

 

Click here for: Nature o

 

   
 

F Suit Code Descriptions.

 

 

 

 

 

   

 

L ‘CONFRACT ~- Ze 3 FORTS” re i]. FORFRITURE/PENALTY . “BANKRUPTCY. be
G 110 Insurance PERSONAL INJURY PERSONAL INJURY | 0 625 Drug Related Seizure 0 422 Appeal 28 USC 158 375 False Claims Act
O 120 Marine OG 310 Aizplane O 365 Personal Injury - of Property 2E USC 881 927 423 Withdrawal G 376 Qui Tam (31 USC
OC 134 Miller Act 0 35 Airplane Product Product Liability O 690 Other 28 USC 157 3725{a})
C1 140 Negotiable Instrument Liability O 367 Heaith Care/ 400 State Reapportionment
ff (50 Recovery of Overpayment |} 320 Assault, Libel & "" Pharmaceutical “PROPERTY RIGHTS =. - |G 410 Antitrust
a & Enforcement of Judgment Slander * Personal Injury CG 820 Copyrights G 430 Banks and Banking
Ji VRC 1 Medicare Act G 330 Federal Employers’ Product Liability G 830 Patent O 450 Commerce
; . f ‘00 192 Recovery of Defaulted Liability CO) 368 Asbestos Personal C7 835 Patent - Abbreviated C1 460 Deportation
Student Loans 0 340 Marine Injary Product New Drug Application |( 470 Racketeer Influenced and
i (Exeludes Veterans) Gi 345 Marine Product Liability 840 Trademark Corrupt Organizations
\ 33 Recovery of Overpayment Liability PERSONAL PROPERTY [': SUABOR « ~_ SOCIAL SECURIEY:. | 480 Consumer Credit .
% of Veteran’s Benefits GF 350 Motor Vehicle CO) 370 Other Fraud a 7 0 Fair Labor Standards G 861 HIA (1395fH C1 485 Telephone Consianer
CJ 160 Stockholders’ Suits CG 355 Motor Vehicle O 371 Truth in Lending Act OF 862 Black Lung (923) Protection Act
© 190 Other Contract Product Liability D 389 Other Personal a 720 Labor/Management OG 863 DIWC/DIWW (405(g)) [0 490 Cable/Sat TV
© 195 Contract Product Liability 70) 360 Other Personal Property Damage Relations CF 864 SSID Tide XVI C) 850 Seourities/Commodities/
O- 196 Frinchise Injury O 385 Property Damage 6 740 Railway Labor Act OF 865 RSI (405(g)) Exchange
CF 362 Personal Injury - Product Liability O1 75] Fasnily and Medical G #890 Other Statutory Actions
Medical Malpracti Leave Act 891 Agricultural Acts
Lu 2 REAL PROPERTY: CAV RIGHTS: “PRISONER PETITIONS:<"}£) 790 Other Labor Litigation FEDERAL TAX SUITS - | $93 Environmental Matters
OG 210 Land Casdemnation O 440 Other Civil Rights Habeas Corpus: {1 791 Employee Retirement G 870 Taxes (U.S, Plaintiff O 895 Freedom of Information -
0 220 Foreclosure O 441 Voting © 463 Alien Detainee Income Security Act or Defendant} Act
OB 230 Ront Lease & Ejectment 01 442 Employment OG 510 Motions to Vacate 7 871 IRS—Third Party O 896 Arbitration
C1 240 Torts to Land (1 443 Housing/ Sentence 26 USC 7609 O 899 Administrative Procedure
0 245 Tort Product Liabiliey Accommodations ( 530 General : Act/Review ot Appeal af
O 290 Ail Other Real Property 445 Amer. w/Disabilities - | 535 Death Penalty JMMIGRATION Agency Decision
Employment Other: o 462 Naturalization Application OF 950 Constitutionality of
G7 446 Amer, w/Disabilities -/ 1 540 Mandamus & Other [0 465 Other Immigration State Statutes
Other OF 350 Civil Rights Actions

\

 

O 448 Education

 

01 355 Prison Condition

OF 360 Civil Detainee -
Conditions of
Confinement

 

 

 

 

¥.) ORIGIN (Place an “X” in One Box Only)

ix Original 02 Removed from O 3 Remanded from O 4 Reinstatedor O 5 Transferred from 0 6 Muitidistrict O) 8 Multidistrict
Proceeding State Court Appellate Court Reopened Another District Litigation - Litigation -
. (specify) ‘Transfer Direct File

 

VI. CAUSE OF ACTION

28 U.S.C

 

Brief description of cause:

Cite the U.S. a latute under which you are filing (De not cite jurisdictional statutes uniess diversity}:

 

Enforced Collections
VIE REQUESTED IN 1 CHECK IF THIS IS A CLASS ACTION DEMAND §$ CHECK YES only if demanded in complaint:
COMPLAINT: UNDER RULE 23, F.R.Cv,P, JURY DEMAND: Yes No

 

VIM. RELATED CASE(S)

(See insirucrions):

 

 

 

If ANY JUDGE DOCKET NUMBER JAN 1 3 2020
DATE . SIGNATURE OF ATTORNEY OF RECORD
[/ MY e2aro {i
FOR OFFICE USE ONLY 7 7 re
RECEIPT # APPLYING IFP JUDGE MAG. JUDGE

AMOUNT

 

 
UNITED STATES DISTRICT COURT

(y\ Case 2:20-cv-ORSY Gaile TROCDIMRICT Gr PENSE O12 0 ee wg W/- IF, lp

DESIGNATION FORM .
to be used by counsel or pro se plaintiff to indicate the category of the case for the purpose of assignment fo the e te calendar < 8 7
elp 06-1532

Address of Plaintiff: cio Suite 5000 — BNY Independence Center, 701 Market Street, Phila ia, PA 1

 

3021 Franks Rd. Unit C Huntingdon Valley, PA 19006
Address of Defendant: tems " mmangeon was’

 

Place of Accident, Incident or Transaction: Action of Enforced Collections

 

 

RELATED CASE, IF ANY:

Case Number: Fudge: Date Terminated:

Civil cases are deemed related when Fes is answered to any of the following questions:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

1. Is this case related to propertyincluded in an earlier numbered suit pending or within one year Yes Nd vw
previously terminated action in this court?

2. Does this case involve the same issue of fact or grow out of the same transaction as a prior suit Yes Ng Y
pending or within one year previously terminated action in this court?

3. Does this case involve the validity or infringement of a patent already in suit or any earlier Yes Nd 6
numbered case pending or within one year previously terminated action of this court?

4, Is this case a second or successive habeas corpus, socia] security appeal, or pro se civil rights Yes Ng w”
case filed by the same individual?

I certify that, to my knowledge, the within case (1 is / ky t related to any case now pending or within one year previously terminated action in

 

this court except as noted above.
i f 7 f “y “et ' LC
DATE: if ype bus A 315936
' ‘ Aitorney-at-Law / Pro Se Plaintiff Attorney LD. # (if applicable)

 

 

CIVIL: (Place a ¥ in one category only}

 

A Federal Question Cases: B. Diversity Jurisdiction Cases:
1. Indemnity Contract, Marine Contract, and All Other Contracts Ci 1. Insurance Contract and Other Contracts
. FELA Ll 2. Airplane Personal Injury

3. Jones Act-Personal Injury 3. Assault, Defamation

4. Antitrust 4. Marine Personal Injury

5. Patent 5. Motor Vehicle Personal Injury
H 6. Labor-Management Relations 6. Other Personal Injury (Please specify): _
C] 7. Civil Rights 7. Products Liability
[] 8. Habeas Corpus CI 8&8. Products Liability — Asbestos
H 9. Securities Act(s) Cases [] 9% Alilother Diversity Cases

i0, Social Security Review Cases (Please specify):
[] iL. All other Federal Question Cases

(Please specify):

 

ARBITRATION CERTIFICATION
(The effect of this certification is to remove the case from eligibility for arbitration.}

I aN Rebecca A. Solarz

, counsel of record or pro se plaintiff, do hereby certify:

 
 
  
  

Pursuant to Local Civil Rule 53.2, § 3(c) (2), that to the best of my knowledge and belief, the damages recoverable in this civil action case
Exceed the sum of $150,000.00 exclusive of interest and costs:

 

elief other than monetary damages is sought. 4
a
i oS
DATE: UL Of tg oe i aa 315936
f f A tlorney-at-Law? Pro Se Plaintiff Attorney ED. # (if applicable)

 

NOTE: A trial de novo wi! be a trial by jury only if there has been compliance with F.R.C.P. 38. JA N 1 3 , 2020

 

 

 

Civ. 609 (5/2018)

 

 

 
se 2:20-cv-O02 (Aypieh sPaaHs ibtrictTie6GRES/20 Page 3 of 3
. _\ FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 

UNITED STATES OF AMERICA
Plaintiff CIVIL ACTION NO.
Vs,

  

Medrescue Ambulance Inc,
Defendants

In accordance with the Civil Justice Expense and Delay Reduction Plan of this court, counsel for plaintiff
shall complete a case Management Track Designation Form in all civil cases at the time of filing the
complaint and serve a copy on all defendants. (See § 1:03 of the plan set forth on the reverse side of this
form.) In the event that the defendants do not agree with the plaintiff regarding said designation, that the
defendants shall, with their first appearance, submit to the clerk of court and serve on the plaintiff and all
other parties, a case management track designation form specifying the track to which those defendants
believe the case should be assigned.

SELECT ONE OF THE FOLLOWING CASE MANAGEMENT TRACKS:

(a) Habeas Corpus -- Cases brought under 28 U.S.C.
§2241 through §2255., ()

(b) Social Security -- Cases requesting review of a
decision of the Secretary of Health and Human
Services denying plaintiff Social Security Benefits. ()

(c} Arbitration -- Cases required to be designated for
arbitration under Local Civil Rule 53.2. ()

(d) Asbestos -- Cases invoiving claims for personal injury
or property damage from exposure to asbestos. ()

(e} Special Management -- Cases that do not fall into tracks
(a) through (d) that are commonly referred to as complex
and that need special or intense management by the court.
(See reverse side of this form for a detailed explanation of
special management cases.) ()

(f) Standard Management -- Cases that do not fall into
any one of the other tracks. (X)

Rebecca A. Solarz, Esq.

Attorney for Plaintiff, United States of America

Pennsylvania Attorney I.D. No. 315936

Suite 5000 — BNY Independence Center

701 Market Street

Philadelphia, PA 19106-1532

(215) 825-6327 (Direct)

rsolarz@kmllaweroup.com JAN | 4 ahi"

QAR 13 2070

 
